Name: Commission Regulation (EC) NoÃ 52/2007 of 23 January 2007 determining the extent to which the applications for import licences submitted in January 2007 for certain dairy products under certain tariff quotas opened by Regulation (EC) NoÃ 2535/2001 can be accepted
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  international trade;  processed agricultural produce
 Date Published: nan

 24.1.2007 EN Official Journal of the European Union L 17/5 COMMISSION REGULATION (EC) No 52/2007 of 23 January 2007 determining the extent to which the applications for import licences submitted in January 2007 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (2), and in particular Article 16(2) thereof, Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (3), and in particular Article 7(2) thereof, Whereas: Applications lodged from 1 to 10 January 2007 for certain quotas referred to in Annex I to Regulation (EC) No 2535/2001 concern quantities greater than those available; therefore, the allocation factors should be fixed for the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 The allocation coefficients set out in the Annex to this Regulation shall be applied to the quantities for which import licences have been sought for the period from 1 to 10 January 2007 in respect of products falling within the quotas referred to in parts I.A, and parts I.C, I.D, I.E, I.F and I.H, of Annex I to Regulation (EC) No 2535/2001. Article 2 This Regulation shall enter into force on 24 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Regulation (EC) No 1984/2006 (OJ L 387, 29.12.2006, p. 1). (3) OJ L 238, 1.9.2006, p. 13. ANNEX I.A Quota number Allocation coefficient 09.4590 1,0000 09.4599  09.4591  09.4592  09.4593  09.4594 1,0000 09.4595 0,0108 09.4596 1,0000 ANNEX I.C Products originating in ACP countries Quota number Quantity (t) 09.4026  09.4027  ANNEX I.D Products originating in Turkey Quota number Quantity (t) 09.4101  ANNEX I.Ã  Products originating from South Africa Quota number Quantity (t) 09.4151  ANNEX I.F Products originating from Switzerland Quota number Allocation coefficient 09.4155 1,0000 09.4156 1,0000 ANNEX I.H Products originating in Norway Quota number Allocation coefficient 09.4179 1,0000